PER CURIAM.
This cause having heretofore been submitted to the Court on Petition for Writ of Certiorari upon the transcript of record and briefs and argument of counsel for the respective parties, to review the order of the Industrial Relations Commission in said cause, it is ordered that said Petition be and the same is hereby denied.
ERVIN, C. J., and DREW, THORNAL, and CARLTON, JJ., concur.
MASON, Circuit Judge, dissents with opinion.
ROBERTS and BOYD, JJ., dissent and concur with MASON, Circuit Judge.